—Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Motor Vehicles, dated June 13, 2001, which adopted the findings of an Administrative Law Judge, made after a hearing, and revoked the petitioner’s license for six months.
*549Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Under the circumstances of this case, the determination of the respondent was supported by substantial evidence. O’Brien, J.P., Luciano, Townes and Crane, JJ., concur.